EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 are allowable because the prior art of record does not disclose or reasonably suggest a computer implemented method and computer readable medium performing operations comprising receiving a call from a customer at a call center, the call being based on a script of a call center agent using a standard operating procedure (SOP), recording a sample of the call, extracting a Mel-Frequency Cepstral Coefficient (MFCC) from the sample, using a machine learning model to predict an emotion of the customer using the MFCC, generating a confidence score for the emotion, calculating a numeric value using the confidence score and an emotion value associated with the emotion, determining whether the numeric value exceeds an importance score at a step of the SOP, responsive to the numeric value not exceeding the importance score, continuing the call with the customer without a change caused by the emotion of the customer associated with the emotion value, and responsive to the numeric value exceeding the importance score modifying the next step of the script of the call center agent and the call, wherein modifying the next step of the script comprises modifying the SOP.
Generally, the prior art of record does not disclose or reasonably suggest modifying a standard operating procedure for a next step of script in a call center responsive to a numeric value of a confidence score for an emotion exceeding an importance score of a step in the standard operating procedure.  The prior art of record does not clearly disclose attaching an importance score to a step in a script of a call center, and then modifying this script at a next step when a numeric value of an emotion Indyk et al. (U.S. Patent No. 10,192,569) discloses using machine learning to predict an emotion of a customer in a call center from known features of speech represented by mel frequency cepstral coefficients, and then modifying a script of the call center when a probability of an emotion is above a threshold.  Then, Pratt et al. (U.S. Patent Publication 2014/0152816) teaches standard operating procedures for a script.  Still, these references do not disclose or reasonably suggest anything equivalent to an importance score that is associated with a step in a script so as to compare a value calculated from a confidence score of an emotion to an importance score of the step in a script representing a standard operating procedure.
Klemm et al. (U.S. Patent Publication 2014/0044246) teaches an importance score for a call to provide an appropriate level of service for a customer, but does not use this importance score to modify a step in a script representing a standard operating procedure, and does not compare a numeric value derived from a confidence of an emotion to the importance score.
Applicants’ Specification, ¶[0042] - ¶[0047], describes an embodiment of an importance being assigned to each step in a standard operating procedure, where getting a warranty number might be of a very high importance but checking if a customer is interested in another product might be of a low importance.  After a confidence score is multiplied by an emotion value, this importance score is normalized 
The Specification, ¶[0002], states an objective of sensing emotion in voice signals and dynamically changing suggestions in a call center.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 14, 2022